Citation Nr: 0011634	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for major depression 
with post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1964 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


REMAND

A September 1997 RO decision granted service connection for 
residuals of a nasal fracture and assigned a noncompensable 
evaluation.  A June 1998 RO decision continued the 
noncompensable evaluation.  In July 1998 the veteran 
indicated disagreement with the noncompensable evaluation 
assigned for his residuals of a nasal fracture.  During the 
personal hearing held before a member of the Board it was 
indicated that the veteran desired to continue his appeal 
with respect to an increased rating for residuals of a nasal 
fracture.  A review of the record does not indicate that the 
veteran has been furnished a statement of the case regarding 
this issue.  Where there is a notice of disagreement, a 
remand, not referral, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The report of a December 1998 VA psychiatric examination 
reflects that the veteran's claims file was not available at 
the time of the examination.  During the veteran's personal 
hearing in September 1999, he indicated that he began to 
receive private treatment approximately 3 months before.  
Prior to that he had received treatment at the Lexington VA 
on Cooper Drive and Leestown approximately every 3 months.  
The record does not indicate that VA treatment records 
relating to treatment at these locations of such a recent 
date have been associated with the record on appeal.  

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should request copies of all 
records relating to any treatment 
provided the veteran at the Lexington VA 
on Cooper Drive and Leestown, that have 
not been previously obtained.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a board-
certified psychiatrist, if available, to 
determine the current severity of his 
major depression with PTSD.  All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations should be reported in 
detail.  The examiner should report a 
multiaxial diagnosis identifying all 
current psychiatric disorders and offer 
an opinion of the extent to which the 
veteran 's service-connected major 
depression with PTSD interferes with his 
ability to establish and maintain 
relationships, as well as the reduction 
in initiative, efficiency, flexibility 
and reliability levels due to his 
service-connected major depression with 
PTSD.  An opinion should also be offered 
as to the extent to which major 
depression with PTSD interferes with the 
veteran's ability to obtain and retain 
gainful employment.  The examiner should 
indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The claims 
file must be made available to the 
examiner for proper review of the medical 
history and the examination report should 
reflect that such review was 
accomplished.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an increased rating for 
residuals of a nasal fracture.  All 
appropriate appellate procedures should 
then be followed.

4.  The RO should then readjudicate the 
claims of entitlement to an increased 
rating for major depression with PTSD and 
a total rating based on individual 
unemployability due to service-connected 
disabilities.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
his representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





